  Case: 1:20-cv-03520 Document #: 48 Filed: 03/01/21 Page 1 of 10 PageID #:2246




                       UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


AMERICA’S KIDS, LLC, individually and         )
on behalf of all others similarly situated,   )
                                              )
              Plaintiff,                      )
                                              ) Case No. 1:20-cv-03520
       v.                                     )
                                              ) Hon. Virginia M. Kendall
ZURICH AMERICAN INSURANCE                     )
COMPANY,                                      )
                                              )
              Defendant.                      )




______________________________________________________________________________

    DEFENDANT ZURICH AMERICAN INSURANCE COMPANY’S NOTICE OF
   SUPPLEMENTAL AUTHORITIES IN SUPPORT OF ITS MOTION TO DISMISS
          PLAINTIFF AMERICA’S KIDS, LLC’S AMENDED COMPLAINT
______________________________________________________________________________
   Case: 1:20-cv-03520 Document #: 48 Filed: 03/01/21 Page 2 of 10 PageID #:2247




       Defendant Zurich American Insurance Company submits this notice of supplemental

authorities to bring to the Court’s attention new decisions that support Zurich’s motion to dismiss

Plaintiff America’s Kids LLC’s Amended Complaint (ECF No. 36). Since Zurich filed its motion

to dismiss, federal district courts nationwide have nearly unanimously held that claims for business

losses related to COVID-19 are not covered under property-insurance policies.

       In particular, the “nearly unanimous view” is that “COVID-19 does not cause direct

physical loss or damage to a property sufficient to trigger coverage under” property-insurance

policies. Carrot Love, LLC v. Aspen Specialty Ins. Co., 2021 WL 124416, at *2 (S.D. Fla. Jan. 13,

2021); see also Torgerson Props., Inc. v. Cont’l Cas. Co., 2021 WL 615416, at *1 (D. Minn. Feb.

17, 2021) (“The weight of authority is nearly unanimous that state orders restricting business

operations because of the pandemic are not covered under the policy provisions at issue here.”);

Kahn v. Penn. Nat’l Mut. Cas. Ins. Co., --- F. Supp. 3d ---, 2021 WL 422607, at *7 (M.D. Pa. Feb.

8, 2021) (“[W]e are persuaded by the unanimity among our colleagues on [the issue of whether

COVID-19 orders themselves constitute “direct physical loss of or damage to property].”);

Soundview Cinemas Inc. v. Great Am. Ins. Grp., --- N.Y.S. 3d ---, 2021 WL 561854, at *9 (N.Y.

Sup. Ct. Feb. 8, 2021) (“Federal courts in New York and throughout the country have almost

uniformly held that loss of use of premises due to COVID-19 related government orders does not

trigger business income coverage based on physical loss to property.”).

       Federal courts also have “nearly unanimously determined that [virus] exclusions bar

coverage” for property-insurance claims based on the COVID-19 virus. Riverwalk Seafood Grill

Inc. v. Travelers Cas. Ins. Co. of Am., 2021 WL 81659, at *3 (N.D. Ill. Jan. 7, 2021); see also

Mashallah, Inc. v. West Bend Mut. Ins. Co., 2021 WL 679227, at *2 (N.D. Ill. Feb. 22, 2021)

(explaining that “courts nationwide are in accord” that the plain language of virus exclusions

preclude coverage for COVID-19-related business losses); N&S Rest. LLC v. Cumberland Mut.

                                                 1
   Case: 1:20-cv-03520 Document #: 48 Filed: 03/01/21 Page 3 of 10 PageID #:2248




Fire Ins. Co., --- F. Supp. 3d ---, 2020 WL 6501722, at *4 (D.N.J. Nov. 5, 2020) (“[A] survey of

the case law on this issue reveals that federal courts interpreting virtually identical ‘Virus

Exclusions’ have nearly unanimously determined that these exclusions bar coverage of similar

claims.”); Robert E. Levy, D.M.D., LLC v. Hartford Fin. Servs. Grp. Inc., 2021 WL 598818, at *5

(E.D. Mo. Feb. 16, 2021) (“[T]he decisions of other federal courts . . . have nearly unanimously

found the plain language of the virus exclusion at issue unambiguous and that losses caused by

COVID-19 related shutdowns fall within the exclusion.”).

       Courts applying Illinois or New York law are part of the growing consensus, which to date

has resulted in the dismissal of more than 180 cases as a matter of law. Indeed, as one court

recently explained with regard to a policy’s requirement of “direct physical loss,” “Illinois law

provides a straightforward path for interpreting the policy here” because it “unambiguously

requires some form of tangible loss or damage to the physical dimension of Plaintiff’s property.”

TJBC, Inc. v. Cincinnati Ins. Co., 2021 WL 243583, at *4-5 (S.D. Ill. Jan. 25, 2021). And so too

does New York law. Visconti Bus Serv., LLC v. Utica Nat’l Ins. Grp., --- N.Y.S. 3d ---, 2021 WL

609851, at *10 (N.Y. Sup. Ct. Feb. 12, 2021) (“New York courts, state and federal, applying New

York law have uniformly held that this policy language [i.e., direct physical loss or damage to

property] is not ambiguous”).

       Since Zurich filed its reply in support of its motion to dismiss, a federal court in Ohio

dismissed COVID-19 property-insurance claims that were brought under the same Zurich policy

as America’s Kids’ policy, namely the Property Portfolio Protection (“PPP”) policy.

See Brunswick Panini’s, LLC v. Zurich Am. Ins. Co., 2021 WL 663675 (N.D. Ohio Feb. 19, 2021).

In addition, an additional eight orders applying either Illinois or New York law dismissed




                                               2
    Case: 1:20-cv-03520 Document #: 48 Filed: 03/01/21 Page 4 of 10 PageID #:2249




COVID-19 property-insurance claims on one or more bases that Zurich raised in its motion to

dismiss. Three of those dismissals are from this Court.1

                      Decision on Same Policy As America’s Kid’s Policy

       1.      Brunswick Panini’s, LLC v. Zurich Am. Ins. Co., 2021 WL 663675 (N.D. Ohio

Feb. 19, 2021). Judge Boyko dismissed with prejudice the insureds’ claims for business losses

based on the same PPP policy under which America’s Kids seeks coverage here. See id. at *8. In

doing so, Judge Boyko held that “[n]either the COVID-19 virus nor the state government orders”—

the same bases for coverage alleged by America’s Kids—“caused ‘direct physical loss of or

damage to’” property, as is required to recover under the Business Income, Extra Expense, and

Civil Authority coverages. Id. He also concluded that the PPP policy’s Microorganism Exclusion

precludes coverage because “COVID-19 is a virus; and therefore, a microorganism.” Id. at *9.

Thus, “[l]oss or damage directly or indirectly caused by COVID-19 is not covered,” he reasoned,

including loss resulting from the COVID-19 government orders, virus, or pandemic.                Id.

Bolstering this conclusion, Judge Boyko also noted that the virus exclusion applies because of the

policy’s anti-concurrent causation language and “the final clause of the Microorganism

Exclusion,” which excludes from coverage “loss, cost or expense incurred” from the government

orders that “required Plaintiff Insureds to respond to the effects of the microorganisms.” Id.


1
        To assist the Court, Appendix A to this Notice contains an updated compilation of orders
dismissing COVID-19 property-insurance cases as a matter of law, which includes the 56 that have
issued since Zurich filed its reply in support of its motion to dismiss on January 15, 2021. As the
chart shows, the vast majority of dismissals are based on a failure to allege physical property loss
or damage (Column titled “No Direct Physical Loss or Damage (‘DPLOD’)”), the policy’s virus
exclusion (Column titled “Virus Exclusion Applies”), or both. Among those dismissals are 88 that
involved the precise policy language involved here (i.e., “direct physical loss of or damage to
property”). Courts also have dismissed claims for Civil Authority coverage on the ground that
COVID-19 government orders did not prohibit access to insured property (Column titled
“Government Order Does Not Prohibit Access”), were not issued in response to property loss or
damage within the required vicinity of the insured property (Column titled “Government Order
Not Issued In Response to DPLOD”), or both.
                                                 3
   Case: 1:20-cv-03520 Document #: 48 Filed: 03/01/21 Page 5 of 10 PageID #:2250




                                 Decisions Applying Illinois Law

       2.      Mashallah, Inc. v. West Bend Mut. Ins. Co., 2021 WL 679227 (N.D. Ill. Feb. 22,

2021). Judge Kocoras dismissed with prejudice insureds’ claims seeking coverage for business

losses under their policies’ Business Income, Extra Expense, and Civil Authority provisions. Id.

at *1, 7. He concluded that the policies’ virus exclusions, including one that excludes losses

“directly or indirectly” caused by a virus like the Microorganisms exclusion in America’s Kids’

policy, are “clear and free from any ambiguity.” Id. at *2-3. Thus, he concluded, “there is no

reasonable interpretation that would allow coverage.” Id. at *3. Even if the losses could be

attributed to the COVID-19 government orders, rather than directly to the virus, the orders

“[o]bviously” were set in motion by the activity of the virus, meaning that the insureds’ losses

were caused by the virus. Id. at *4. This conclusion was further underscored by the anti-

concurrent causation clause in one of the insureds’ policies. Id.

       3.      Steve Foley Cadillac, Inc. v. N.Y. Marine & Gen. Ins. Co., No. 2020-L-006774

(Ill. Cir. Ct. Feb. 19, 2021) (included in Appendix A as Document 174). Judge Esrig dismissed

with prejudice insureds’ claims seeking coverage for business losses resulting from the COVID-

19 government orders and virus. Order at 2. Like in this case, the policy in Steve Foley required

“direct physical loss of or damage to property”; and also like in this case, the insureds in Steve

Foley alleged that the virus “caused direct physical damage to the air quality, surfaces, personnel,

services, and interests.” Id. at 2, 4. Relying on the Illinois Supreme Court’s opinion in Travelers

Insurance Co. v. Eljer Manufacturing, Inc., 197 Ill. 2d 278 (2001), Judge Esrig held that these

allegations did not trigger coverage because “Illinois law requires actual physical injury to

property.” Id. at 5. Any contamination by “COVID-19 molecules” is “for a finite period, during

and after which the surface remains unchanged,” and “[a]s a matter of plain English, such

temporary contamination does not represent physical loss of or damage to property.” Id. at 4.

                                                 4
   Case: 1:20-cv-03520 Document #: 48 Filed: 03/01/21 Page 6 of 10 PageID #:2251




Judge Esrig further held that coverage is unavailable under the policy’s civil authority provision

because the insureds did not allege that the government orders resulted from damage to property

other than at the insured premises. Id. at 8. Finally, Judge Esrig held that coverage was foreclosed

by the policy’s virus exclusion because the “plain language” precludes coverage for losses caused

by the presence or harmful effects of a virus, such as the COVID-19 virus, and because the

government orders “were issued in response to the virus.” Id. at 9.

       4.      Crescent Plaza Hotel Owner L.P. v. Zurich Am. Ins. Co., 2021 WL 633356 (N.D.

Ill. Feb. 18, 2021). Judge Gettleman dismissed with prejudice an insured’s action against Zurich

seeking coverage for losses sustained due to the COVID-19 virus and attendant government orders

(id. at *1), the identical causes of loss alleged by America’s Kids here (Am. Compl. ¶ 1). Judge

Gettleman reiterated his holding in an earlier decision that “[t]he critical policy language here—

‘direct physical loss’—unambiguously requires some form of actual, physical damage to the

insured premises to trigger coverage.” Crescent Plaza, 2021 WL 633356, at *2 (quoting Sandy

Point Dental PC. v. Cincinnati Ins. Co., --- F.3d ---, 2020 WL 5630465, at *2 (N.D. Ill. Sept. 21,

2020)). The government orders did not cause the requisite loss, he reasoned, because a plaintiff

“simply cannot show any such loss as a result of . . . [an] inability to access its own” property. Id.

(quoting Sandy Point Dental, 2020 WL 5630465, at *2). Nor did the virus cause the requisite loss,

because “[t]he coronavirus does not physically alter the appearance, shape, color, structure, or

other material dimension of the property.” Id. at *3 (quoting Sandy Point Dental, 2020 WL

5630465, at *3). In addition, Judge Gettleman expressly disagreed with Studio 417, Inc. v.

Cincinnati Insurance Co., 478 F. Supp. 3d 794 (W.D. Mo. 2020), on which America’s Kids relies

to support its contention that the alleged presence of the COVID-19 virus at an insured premises

suffices to trigger coverage. Id.



                                                  5
   Case: 1:20-cv-03520 Document #: 48 Filed: 03/01/21 Page 7 of 10 PageID #:2252




       5.      The Bend Hotel Dev. Co. v. Cincinnati Ins. Co., 2021 WL 271294 (N.D. Ill. Jan.

27, 2021). Judge Bucklo concluded that COVID-19-related business losses were not covered. Id.

at *2-3. Judge Bucklo spoke to the very situation America’s Kids alleges here, concluding that

“every court in this district that has interpreted similar provisions under Illinois law has concluded

that the virus does not cause ‘direct physical loss or damage’ to property.” Id. at *3. Thus,

regardless of America’s Kids’ assertion that the COVID-19 virus caused property loss or damage

(see Am. Compl. ¶¶ 88-90), the law of Illinois is clear—no amount of artful pleading changes the

fact that the coronavirus does not tangibly alter property as a matter of law.

       6.      TJBC, Inc. v. Cincinnati Ins. Co., 2021 WL 243583 (S.D. Ill. Jan. 25, 2021).

Judge Dugan rejected the insured’s argument that it was entitled to coverage because its business

“losses resulted from a reduction in the value of [the insured’s] business caused by a tangible and

material substance (Covid-19) which can attach to its physical property.” Id. at *3. Judge Dugan

concluded that “direct physical loss under the parties[’] policy unambiguously requires some form

of tangible loss or damage to the physical dimension of Plaintiff’s property.” Id. at *4. The

“[m]ere loss of use or diminishment in value of [the insured’s] business without underlying

tangible damage or loss to the business property or structure is not enough to trigger coverage.”

Id. In so holding, Judge Dugan concluded that the insured’s interpretation to the contrary would

be “strained” and render other policy provisions “needlessly convoluted.” He determined that

“Illinois law provides a straightforward path for interpreting the policy here.” Id. at *4-5.

                                Decisions Applying New York Law

       7.      Visconti Bus Serv., LLC v. Utica Nat’l Ins. Grp., --- N.Y.S. 3d ---, 2021 WL

609851 (N.Y. Sup. Ct. Feb. 12, 2021). In dismissing the insured’s complaint with prejudice,

Judge Bartlett held that the phrase “direct physical loss or damage to property” requires “a showing

of actual, demonstrable physical harm of some form to the insured premises—the forced closure

                                                  6
   Case: 1:20-cv-03520 Document #: 48 Filed: 03/01/21 Page 8 of 10 PageID #:2253




of the premises for reasons exogenous to the premises themselves is insufficient to trigger

coverage.” Id. at *10. Indeed, as she noted, “New York courts, state and federal, applying New

York law have uniformly held that this policy language is not ambiguous, and that it

unambiguously excludes coverage for the mere loss of use or functionality of the covered premises

in the absence of actual, demonstrable physical harm thereto.” Id. Judge Bartlett also rejected the

insured’s claim for civil authority coverage because, among other reasons, the contamination of

neighboring properties by the COVID-19 virus “would not constitute the ‘direct physical loss of

or damage to’ property that is required to trigger coverage,” and the civil authority orders were

issued “to limit the risk of spreading the Covid-19 virus,” not as a result of physical loss of or

damage to property. Id. at *12.

       8.      Soundview Cinemas Inc. v. Great Am. Ins. Grp., --- N.Y.S. 3d ---, 2021 WL

561854 (N.Y. Sup. Ct. Feb. 8, 2021). The policy at issue, like America’s Kids’ policy, required

“direct physical loss of or damage to property.” Id. In dismissing the insured’s claims with

prejudice, Judge Driscoll “concur[red] with the majority view that loss of use of the Premises due

to COVID-19 related government orders does not constitute ‘direct physical loss of or damage to

the property.’” Id. at *9. Likewise, the government orders were not issued in response to “direct

physical loss of or damage to neighboring property” and, therefore, did not trigger civil authority

coverage. Id. Thus, under New York law, America’s Kids’ allegations of loss of use resulting

from COVID-19 government orders are insufficient to establish coverage.

       9.      Michael J. Redenburg, Esq. PC v. Midvale Indem. Co., 2021 WL 276655

(S.D.N.Y. Jan. 27, 2021). In dismissing the case with prejudice, Judge Engelmayer relied on the

“[p]lain language” of the policy’s virus exclusion, which excludes from coverage any “loss or

damage caused directly or indirectly by . . . [a]ny virus, bacterium or other microorganism that

induces or is capable of inducing physical distress, illness or diseases” “regardless of any other

                                                7
   Case: 1:20-cv-03520 Document #: 48 Filed: 03/01/21 Page 9 of 10 PageID #:2254




cause or event that contributes concurrently or in any sequence to the loss.” Id. at *7-8. The

insured’s “claimed loss falls squarely within” this exclusion, Judge Engelmayer concluded, while

also noting that “[t]his holding aligns with those of other courts around the nation that, in recent

months, have held insurance claims for business income excluded under similarly worded virus-

related exclusions.” Id. Thus, whether America’s Kids’ alleged losses were caused directly by

the COVID-19 virus (see, e.g., Am. Compl. ¶¶ 90, 91), or indirectly by government orders issued

in response to the COVID-19 virus or pandemic (see, e.g., id. ¶¶ 83, 115), they nevertheless result

from the virus and therefore are excluded.


Dated: March 1, 2021                          By: /s/ Debra Bogo-Ernst
                                                  Debra Bogo-Ernst

                                              Debra Bogo-Ernst
                                              Samantha Booth
                                              MAYER BROWN LLP
                                              71 South Wacker Drive
                                              Chicago, IL 60606-4637
                                              Telephone: (312) 782-0600
                                              Facsimile: (312) 701-7711
                                              dernst@mayerbrown.com
                                              sbooth@mayerbrown.com

                                              Bronwyn F. Pollock (admitted pro hac vice)
                                              Douglas A. Smith (admitted pro hac vice)
                                              MAYER BROWN LLP
                                              350 South Grand Avenue, 25th Floor
                                              Los Angeles, California 90071-1503
                                              Telephone: (213) 229-9500
                                              Facsimile: (213) 625-0248
                                              bpollock@mayerbrown.com
                                              dougsmith@mayerbrown.com




                                                 8
Case: 1:20-cv-03520 Document #: 48 Filed: 03/01/21 Page 10 of 10 PageID #:2255




                                    Archis A. Parasharami
                                    Evan M. Tager (admitted pro hac vice)
                                    MAYER BROWN LLP
                                    1999 K Street, NW
                                    Washington, DC 20006-1101
                                    Telephone: (202) 263-3000
                                    Facsimile: (202) 263-3300
                                    aparasharami@mayerbrown.com
                                    etager@mayerbrown.com

                                    Attorneys for Defendant Zurich American
                                    Insurance Company




                                      9
